Case 2:21-mj-00004-SMM. Document 10 Entered on FLSD Docket 02/05/2021 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

21-MJ-00004 SMM

 

 

‘Case No.
UNITED STATES OF AMERICA
Plaintiff,
vs
ANTHONY MARIOTTO /
Defendant
: .

_ Comes now the undersigned and respectfully states to this Honorable Court that the above named

defendant has complied with all conditions of the appearance bond in this case, and it is therefore

 

requested that the defendant’s case bail heretofore posted by SAEONY MART
_ in the amount of $ a plus any accrued interest be refunded to:
ANTHONY MARIOTTO

 

(Name of Payee. Do NOT include a Mailing address. A notarized assignment is requested if the payee is
different from the person posting bond.)

(The above payee must complete an Internal Revenue Service Form W-9 or if the payee is a nonresident alien
individual, they must complete a Form W-8, either of which may be obtained from the Clerk’s Office Financial
section-or internet, The completed form should be provided to the Financial Section, but not filed in the Court file.
Checks will be mailed to the address indicated on the completed form, unless directed in writing otherwise.)

EDWARD D. REAGAN ESQ.

 

| QED (Petitioner or Attorney) ;
Consented to by: ADEA WwW. a acts ~, >, . tec

 

Assistant U.S. Attorney - PRINT NAME- Assistant U.S. Attorney

In consideration of the forgoing motion, it is thereupon
ORDERED that the Clerk of this Court forthwith make the above-mentioned disbursement.
DONE AND ORDERED at , Florida, this ____.__—-_——day of

» 20

 

UNITED STATES DISTRICT JUDGE

Cc: U.S. Attorney
Petitioner/Counsel of Record
Financial Deputy Clerk (w/original W-8 or W-9)

 
